         Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 1 of 31




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                            §
                                                  §
NEIGHBORS LEGACY HOLDINGS, INC.,                  §   CASE NO. 18-33836-H1-11
                                                  §   (Chapter 11)
       Debtor.                                    §

INFINITY EMERGENCY MANAGEMENT                     §
GROUP, LLC, Individually and as Class B           §
Non-Voting Members on Behalf of                   §
NHS Emergency Centers, LLC Series 114 -           §
Eastside and NHS Emergency Centers, LLC           §
Series 115 – Zaragoza,                            §
                                                  §
       Plaintiff,                                 §
                                                  §
VS.                                               §   ADV. P. NO. 18-3276
                                                  §
MARK SHAPIRO, Trustee of the Unsecured            §
Creditors’ Trust, Successor-In-Interest to        §
Neighbors Health System, Inc.;                    §
NEIGHBORS INVESTMENT GROUP, LLC,                  §
SETUL G. PATEL, M.D.,                             §
Individually and in his capacity as officer       §
and director; PAUL ALLEYNE, M.D.,                 §
Individually and in his capacity as officer and   §
director; CYRIL GILLMAN, M.D.,                    §
Individually and in his capacity as officer and   §
director; MICHAEL CHANG, M.D.,                    §
Individually and in his capacity as officer and   §
director; ANDY CHEN, M.D.,                        §
Individually and in his capacity as officer and   §
director; QUANG HENDERSON, M.D.,                  §
Individually and in his capacity as officer and   §
director; HITESH PATEL, M.D.,                     §
Individually and in his capacity as officer and   §
director; AND DHARMESH PATEL, M.D.,               §
Individually and in his capacity as officer and   §
Director,                                         §
                                                  §
       Defendants.                                §

                     PLAINTIFF’S FOURTH AMENDED COMPLAINT

                                             1
        Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 2 of 31




TO THE HONORABLE MARVIN ISGUR, U.S. BANKRUPTCY JUDGE:

       COMES      NOW,      INFINITY     EMERGENCY          MANAGEMENT          GROUP,      LLC,

Individually and as Class B Non-Voting Members on behalf of NHS Emergency Centers, LLC

Series 114 – Eastside and NHS Emergency Centers, LLC Series 115 – Zaragoza (“Plaintiff”),

Plaintiff in the above styled adversary, and files this Plaintiff’s Fourth Amended Complaint, and

for cause of action would show as follows:

                                                I.

                                    Jurisdiction and Venue

       1. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §

1334(b). The claims in the adversary are “related to” claims, not “core.” Pursuant to 28 U.S.C.

§ 157(c)(1), the bankruptcy judge may hear the proceeding and submit proposed findings of fact

and conclusions of law to the district court, and any final order or judgment shall be entered by

the district judge after considering the bankruptcy judge’s proposed findings and conclusions and

after reviewing de novo those matter to which any party timely objects.

                                               II.

                                             Parties

       2. Plaintiff Infinity Emergency Management Group, LLC is a Texas limited liability

company, with its principal place of business located in El Paso, El Paso County, Texas.

       3. Defendant Mark Shapiro, Trustee of the Unsecured Creditors’ Trust, is the Success-

in-Interest to Neighbors Health System, Inc., has appeared as the substitute party for that debtor

defendant, has intervened with claims, and may be served by and through his counsel of record,

Cliff Walston, Walston Bowlin, LLP, 4299 San Felipe Street, Suite 300, Houston, Texas 77027.




                                                2
         Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 3 of 31




         4. Defendant Neighbors Investment Group, LLC (“Neighbors Investment”) is a Texas

limited liability company that has answered and appeared and may be served by and through its

counsel of record, Staton M. Childers, Adams and Reese, LLP, 1221 McKinney, Suite 4400,

Houston, Texas 77010.

         5. Defendant Setul G. Patel, M.D., in his capacity as an officer and director, is an

individual who has answered and appeared and may be served by and through his counsel of

record Paul D. Flack, Pratt and Flack, LLP, 4306 Yoakum Blvd., Suite 500, Houston, Texas

77006.

         6. Defendant Paul Alleyne, M.D., in his capacity as an officer and director, is an

individual who has answered and appeared and may be served by serving his counsel of record

Millard A. Johnson, Johnson DeLuca Kennedy & Kurisky, P.C., 1221 Lamar, Suite 1000,

Houston, Texas 77002.

         7. Defendant Cyril Gillman, M.D., in his capacity as an officer and director, is an

individual who has answered and appeared and may be served by serving his counsel of record

Millard A. Johnson, Johnson DeLuca Kennedy & Kurisky, P.C., 1221 Lamar, Suite 1000,

Houston, Texas 77002.

         8. Defendant Michael Chang, M.D., in his capacity as an officer and director, is an

individual who has answered and appeared and may be served by serving his counsel of record

Jay Munisteri, Foley Gardere, 1000 Louisiana, Suite 2000, Houston, Texas 77002.

         9. Defendant Andy Chen, M.D., in his capacity as an officer and director, is an

individual who has answered and appeared and may be served by serving his counsel of record

Jay Munisteri, Foley Gardere, 1000 Louisiana, Suite 2000, Houston, Texas 77002.




                                              3
         Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 4 of 31




         10. Defendant Quang Henderson, M.D., in his capacity as an officer and director, is an

individual who has answered and appeared and may be served by serving his counsel of record

Jay Munisteri, Foley Gardere, 1000 Louisiana, Suite 2000, Houston, Texas 77002.

         11. Defendant Hitesh Patel, M.D., in his capacity as an officer and director, is an

individual who has answered and appeared and may be served by serving his counsel of record

Jay Munisteri, Foley Gardere, 1000 Louisiana, Suite 2000, Houston, Texas 77002.

         12. Defendant Dharmesh Patel, M.D., in his capacity as an officer and director, is an

individual who has answered and appeared and may be served by serving his counsel of record

Christina Minshew Lewis, Moyer Patton, 11767 Katy Freeway, Suite 990, Houston, Texas

77079.

         13. Dr. Paul Alleyne, Dr. Cyril Gillman, DR. Michael Chang, Dr. Andy Chen, Dr. Quang

Henderson, Dr. Setul Patel, Dr. Hitesh Patel, and Dr. Dharmesh Patel are hereinafter collectively

referred to as the “Neighbors O&Ds” or the “Gang of Eight.”

                                              III.

                                       Background Facts

         14. Dr. Samara Bowen, MD is a physician specializing in emergency medicine services

practicing in the El Paso, Texas area. Her husband, Jermaine Bowen, runs the financial aspects

of her practice. In 2013, the Bowens leaned about a new business opportunity in Texas for

emergency medicine physicians to own and operate freestanding emergency departments

(“FEDs”) independent of hospitals. The Bowens decided to research the FED opportunity. After

researching the possibilities, they decided to move forward with opening their own FED. They

discussed the opportunity with several of Dr. Bowen’s physician colleagues and assembled a

group of other interested emergency medicine physicians.



                                               4
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 5 of 31




       15. In mid-2014, the Bowens heard about a separate group of doctors based out of

Houston who had already launched several of their own FEDs and were looking to partner with

other doctors outside of Houston to launch FEDs in other cities. Dr. Paul Alleyne approached the

Bowens about a possible business venture with a company he represented that he and other

doctors were already running called NHS Emergency Centers, LLC.            Dr. Alleyne told the

Bowens that NHS Emergency Centers, LLC already had several FEDs open and operating

profitably under the “Neighbors Emergency Center” brand.

       16. On July 11, 2014, Dr. Paul Alleyne and Dr. Setul Patel came to El Paso and made a

presentation to the Bowens and several other emergency medicine physicians in their group at

the El Paso Coronado Club about the possible business investment. The Bowens informed Dr.

Alleyne and Dr. Patel about the vast emergency medicine market in the Midland/Odessa and El

Paso, Texas areas and that these would be great locations to open FEDs. The Bowens further

informed them that they were looking into opening sites in these two cities. Dr. Alleyne and Dr.

Patel informed the Bowens that partnering with them would make the process of opening new

FEDs easier and quicker, because they already had the experience and the working model in

place from their previous four centers in Houston. Dr. Alleyne and Dr. Patel further stated that

since their group had already obtained a $30 million dollar loan, the Bowens would not have to

take out personal loans and personally guarantee any of those loans in order to open FEDs on

their own. They told the Bowens that once the FEDs opened, the FEDs would simply repay their

portion of the funds from the Neighbors’ bank loan that was used to build out the interior of the

FEDs from revenue generated by the FEDs. The FEDs would be owned and operated by series

LLCs that NHS Emergency Centers, LLC would form. The Bowens’ group would own the

majority percentage of the series LLCs and run the businesses, including staffing the businesses



                                               5
        Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 6 of 31




as owners/operators. Dr. Alleyne and Dr. Patel and their fellow non-active co-owners would own

a percentage of these series LLCs as well.

       17. At the meeting, and following the meeting in telephone conversations, emails and

texts, Dr. Paul Alleyne and Dr. Setul Patel made numerous statements and representations to the

Bowens and their group of emergency physician about how the business venture would work.

The represented that the series LLCs would hire an affiliate of NHS Emergency Centers, LLC

named Neighbors Health System, Inc. for a negotiated monthly fee to provide all the back-office

administrative support services for the FEDs. Dr. Alleyne and Dr. Patel represented that the staff

emergency physicians in the Bowens’ group would be independent contractors of the businesses

and the revenue from the physician services billing would go into the series LLCs. They

represented that the real property leases and improvements and equipment would be held in

separate limited partnerships, the limited partnership interests of which would be owned by the

series LLC entities. The limited partnerships would hold the facility billing numbers, provide the

facility billing, and return net revenue from the facility fees to the series LLC entities. Dr. Setul

Patel and Dr. Paul Alleyne represented that the Bowens’ group of emergency physicians would

staff and run the El Paso FEDs, and NHS Emergency Centers, LLC’s affiliate Neighbors Health

System, Inc. would provide back-office management services for the El Paso FEDs. They

further represented that Neighbors Health System, Inc. would manage the El Paso FEDs separate

and apart from all other series FEDs, keep their funds segregated, safeguard their profits, and pay

the Bowens’ group its share of net profits periodically as available. Dr. Paul Alleyne and Dr.

Setul Patel represented that the El Paso FEDs would break-even within 6-months and the

Bowens’ group would start seeing membership distribution payout at around 3-months after

opening.



                                                 6
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 7 of 31




       18. After hearing the live presentation by Dr. Paul Alleyne and Dr. Setul Patel and the

numerous representations made by them after the meeting, the Bowens’ group decided to move

forward and partner with Dr. Alleyne and Dr. Patel’s group of physicians in setting up and

operating two FEDs in the El Paso area. They began negotiating the ownership split. The parties

ultimately agreed on 65% for the Bowens’ group for a $500,000 capital contribution investment

per FED, with the contribution to be used to fund cashflow of the operation until the FED

became profitable.

       19. NHS Emergency Centers, LLC formed Series 114 – Eastside, LLC and Series 115 –

Zaragoza, LLC to own and operate the two El Paso FEDs. The Bowens’ group formed Infinity

Emergency Management Group, LLC as a vehicle to own membership interests in those series

LLCs. The Neighbors O&Ds formed Neighbors Investment Group, LLC as a vehicle to own

membership interests in those series LLCs as well. Relying on Dr. Paul Alleyne’s and Dr. Setul

Patel’s representations, Infinity Emergency Management Group, LLC paid NHS Emergency

Centers, LLC $500,000.00 to purchase 6,500 Class B non-voting series membership interests in

Series 114 – Eastside, LLC and another $500,000.00 to purchase 6,500 Class B non-voting series

membership interests in Series 115 – Zaragoza, LLC. These interests represented a total of 65%1

of the series interests in Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC. Neighbors

Investment Group, LLC paid NHS Emergency Centers, LLC a total of $35,990.00 to purchase

Class A voting series membership interests in Series 114 – Eastside, LLC and Series 115 –




   1
   The federal income tax return for Series 114 – Eastside, LLC and Series 115 – Zaragoza,
LLC reflected 65.7% membership interest owned by Plaintiff and 34.3% membership interest
owned by Neighbors Investment Group, LLC.
                                              7
        Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 8 of 31




Zaragoza, LLC representing a total of 34% of the series interests in Series 114 – Eastside, LLC

and Series 115 – Zaragoza, LLC. 2

       20. Relying on Dr. Paul Alleyne’s and Dr. Setul Patel’s representations, Series 114 –

Eastside, LLC and Series 115 – Zaragoza, LLC entered into Series Management and

Administrative Services Agreements with Neighbors Health System, Inc. Relying on these

representations, Plaintiff agreed to devote its group of emergency physicians completely to

staffing the two El Paso FEDs. The Neighbors O&Ds, in their capacity as officers and directors

of Neighbors Health Services, Inc., made all decisions as manager of Series 114 – Eastside, LLC

and Series 115 – Zaragoza, LLC. Neighbors Health Services, Inc., as manager of Series 114 –

Eastside, LLC and Series 115 – Zaragoza, LLC, owed a fiduciary duty to these series entities and

to Plaintiff as member of the series LLCs.

       21. Neighbors Health System, Inc. worked with a real estate broker named Read King,

Inc. to locate sites for the two El Paso FEDs. The Plaintiff was involved in some of the real

estate development conferences and assisted Read King, Inc. in locating the El Paso sites. One

site located was just off Texas Hwy. 375 at 12101 Edgemere, El Paso, Texas 79938 (the

“Eastside FED”). The other site located was on N. Zaragoza Road between I-10 and Hwy. 375 at

1540 Zaragoza Road, El Paso, Texas 79936 (the “Zaragoza FED”). Since the Zaragoza FED was

located first, the parties anticipated that it would be open and operating prior to Eastside FED.

       22. NEC Zaragoza Emergency Center, LP was formed to serve as the vehicle to lease the

real property, obtain the loan for the buildout of the improvements, and purchase and/or lease the



   2
     Dr. Setul Patel paid $5,23.75, Dr. Dharmesh Patel paid $5,123.75, Dr. Cyril Gilman paid
$5,123.75, Dr. Paul Alleyne paid $5,123.75, Dr. Andy Chen paid $5,123.75, Dr. Michael Chang
paid $5,123.75, Dr. Quang Henderson paid $5,123.75, Dr. Hitesh Patel paid $5,123.75, and
Neighbors GP, LLC paid $10.00.


                                                 8
        Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 9 of 31




office and medical equipment needed for the Zaragoza FED. NEC Zaragoza Emergency Center,

LP signed a long-term lease agreement for the real property at the Zaragoza FED location.

Similarly, NEC Eastside Emergency Center, LP was formed to serve as the vehicle to lease the

property, obtain a loan for construction of improvements, and purchase and/or lease the office

and medical equipment needed for the Eastside FED. NEC Eastside Emergency Center, LP

signed a long-term lease agreement for the real property at the Eastside FED location.

       23. Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC were owner/operators

and were responsible for the income-generating emergency medicine physician clinical staffing

of the Eastside and Zaragoza FEDs. Infinity Emergency Management Group, LLC participated

in and contributed to Series 114 – Eastside, LLC’s and Series 115- Zaragoza, LLC’s business

operations by interviewing and hiring non-medical staff personnel and participating and

contributing to local sales and marketing strategies and contracts. Infinity Emergency

Management Group, LLC provided the emergency room physician staffing for the Eastside and

Zaragoza FEDs and oversaw all emergency medical services operations on behalf of Series 114 –

Eastside, LLC and Series 115 – Zaragoza, LLC.              The doctors of Infinity Emergency

Management Group, LLC provided emergency medicine services to patients 24 hours a day, 7

days a week, seeing patients in need of emergency services through check-in, treatment, and

discharge. Neighbors Health System, Inc. assisted Series 114 – Eastside, LLC and Series 115 –

Zaragoza, LLC with their patient/insurance billing, collection of accounts receivable, payment of

vendor payables, IT issues, banking and financial accounting (or so Plaintiff was led to believe

by the Neighbors O&Ds and in fact did believe).

       24. Neighbors Health System, Inc., as manager of these series LLCs, represented to

Plaintiff that all funds over a cash reserve of $600,000 would be distributed as quarterly profits,



                                                9
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 10 of 31




and under the terms of the Series Agreement and the Management Agreement, paid out the

Series’ net profit to the Series’ membership interest owners. The Neighbors O&Ds caused

Neighbors Health System, Inc. to create financial statements purporting to be from Series 114 –

Eastside, LLC and Series 115 – Zaragoza, LLC reflecting income and expenses and net profit of

those series entities. The Neighbors O&Ds represented to Series 114 – Eastside, LLC Series 115

– Zaragoza, LLC and the Plaintiff, that these financial statements reflected net profit from the

operation of the Eastside and Zaragoza FEDs (including revenue from physician service fees and

facility fees) owned and operated by Series 114 – Eastside, LLC and Series 115 – Zaragoza,

LLC. The Plaintiff relied on these representations in continuing in the business venture and in

continuing to devote all of its emergency physicians to the Eastside and Zaragoza FEDs.

       25. Through 2015 and 2016, the Eastside and Zaragoza FEDs operated successfully and

profitably. Neighbors Health System, Inc. provided to Plaintiff what it and the Neighbors O&Ds

represented was the accounting of the net profits to the Plaintiff, and the Plaintiff received what

Neighbors Health System, Inc. and the Neighbors O&Ds represented was Plaintiff’s share (65%)

of the net profits of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC. The Plaintiff

had no reason to think that anything was wrong with its investment in Series 114 – Eastside,

LLC and Series 115 – Zaragoza, LLC. As far as the Plaintiff could tell, everything was going

exactly as represented by the Neighbors O&Ds - until early 2017 - when the Neighbors O&Ds

informed the Plaintiff that there would be no net profit distribution for the 4th quarter of 2016.

The Plaintiff was shocked, as operations at the Eastside and Zaragoza FEDs indicated that

business was good and Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC had

continued to be profitable. Neighbors Health System, Inc., through Dr. Paul Alleyne, Dr. Setul

Patel, and other officers of Neighbors Health System, Inc., eventually admitted to the Plaintiff



                                                10
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 11 of 31




that they had been transferring funds from Series 114 – Eastside, LLC and Series 115 –

Zaragoza, LLC to other unprofitable business ventures that were losing money in order to keep

those other ventures afloat. Neighbors Health System, Inc. further revealed that it had entered a

credit facility and collateralized the credit facility with the assets of all of Series 114 – Eastside,

LLC and Series 115 – Zaragoza, LLC.

       26. The Plaintiff has since, in its investigations, learned that Dr. Paul Alleyne and Dr.

Setul Patel had falsely represented how the Neighbors O&Ds, through Neighbors Health System,

Inc., would actually manage and operate the business of Series 114 – Eastside, LLC and Series

115 –Zaragoza, LLC. Unknown to Plaintiff, S. Patel, in his capacity as officer and director of

Neighbors Health Services, Inc., caused the Eastside and Zaragoza FEDs to be charged rental

rates far above the market rent rates for the areas. The Neighbors O&Ds, in dereliction of their

fiduciary duties, created separate partnership entities with Read King, Inc. to purchase the real

property and improvements being leased to the Eastside and Zaragoza FEDs.                   Thus, the

Neighbors O&Ds were able to profit individually from ownership of the real property and

improvements and exorbitant lease fees at the expense of Series 114 – Eastside, LLC and Series

115 – Zaragoza, LLC, which robbed the Plaintiff of its share of the net profits in those series

LLCs. The Neighbors O&Ds also used their positions with Neighbors Health System, Inc. to

establish a business system for the Eastside and Zaragoza FEDs different than what was

represented to Plaintiff. They never opened any bank accounts in the name of Series 114 –

Eastside, LLC or Series 115 – Zaragoza, LLC and instead opened bank accounts only in the

name of NEC Eastside Emergency Center, LP and NEC Zaragoza Emergency Center, LP, the

limited partnerships formed to own the leasehold, improvements and equipment of the Eastside

and Zaragoza FEDs.



                                                  11
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 12 of 31




       27. In addition, the Neighbors O&Ds, through their control of Neighbors Health System,

Inc., caused the physician service fees of Series 114 – Eastside, LLC and Series 115 – Zaragoza,

LLC to be billed through a separate entity that was owned and controlled by the Gang of Eight,

Neighbors Physician Group, LLC. That entity then collected the revenue stream from those

physician service fees, failed to cause those collections to be deposited back into Series 114 –

Eastside, LLC and Series 115 – Zaragoza, LLC respectively, failed to calculate that revenue

stream on the financial reports, and failed to distribute net profit to Plaintiff with those service

fees included as revenue in the calculation of net profits. The Neighbors O&Ds also caused all

facility fee billing revenue to be deposited into the bank accounts established in the names of

NEC Eastside Emergency Center, LP and NEC Zaragoza Emergency Center, LP, paid all

operating expenses of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC from the

funds in those accounts, and determined the net profits to distribute to Plaintiff from the income

and expenses in those accounts. The Neighbors O&Ds represented to the Plaintiff that all

revenue generated by the operation of the Eastside and Zaragoza FEDs, the facility fees and the

physician fees, would be maintained and safeguarded separately for Series 114 – Eastside, LLC

and Series 115 – Zaragoza, LLC. They represented that the Plaintiff would receive its share of

the net profits from these revenues. Instead, the Neighbors O&Ds caused the revenue generated

from physician service fees that were collected to be kept in Neighbors Physician Group, PLLC

instead of disbursing it to Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC. The

Neighbors O&Ds caused the funds to be disbursed instead to other unprofitable business

ventures that the Gang of Eight controlled. The Neighbors O&Ds kept these funds from Series

114 – Eastside, LLC and Series 115 – Zaragoza, LLC, and the Plaintiff never received net profit

distributions from those funds. The Neighbors O&Ds then secretly transferred funds that were



                                                12
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 13 of 31




generated by Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC’s operation of the

Eastside FED and the Zaragoza FED to their other series FEDs and other unprofitable businesses

that were losing money and in need of cash infusion. The Neighbors O&Ds failed to disclose the

transfers to Plaintiff. The Neighbors O&Ds knew that they were obligated to hold Series 114 –

Eastside, LLC’s and Series 115 – Zaragoza, LLC’s net profits in trust for Series 114 – Eastside,

LLC and Series 115 – Zaragoza, LLC so that the funds would be available for distribution to

Plaintiff. The diversion of Series 114 – Eastside, LLC’s and Series 115 – Zaragoza, LLC’s funds

by the Neighbors O&Ds, in their capacity as officers and directors of Neighbors Health Services,

Inc., continued throughout 2015, 2016, 2017, and 2018, denuding Series 114 – Eastside, LLC

and Series 115 – Zaragoza, LLC of their profits, and causing Plaintiff substantial damages.

                                                 IV.

                                  Claims and Causes of Action

       28. Plaintiff brings this action in part derivatively in the right and for the benefit of Series

114 – Eastside, LLC and Series 115 – Zaragoza, LLC to redress injuries suffered, and to be

suffered, by Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC as a direct result of the

breaches of fiduciary duty, abuse of control, gross mismanagement, waste of corporate assets,

and unjust enrichment, as well as aiding and abetting of it, by the Neighbors O&Ds. To be clear,

these claims are not the claims that Mark Shapiro, Trustee of the Unsecured Creditors’ Trust, is

bringing on behalf of NEC Eastside Emergency Center, LP and NEC Zaragoza Emergency

Center, LP.

       29. This is in part a derivative action brought by Plaintiff as a Class B non-voting

member of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC on behalf of Series 114

– Eastside, LLC and Series 115 – Zaragoza, LLC against the Neighbors O&Ds and Neighbors



                                                 13
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 14 of 31




Health System, Inc. for breach of fiduciary duty, abuse of control, grossly negligent

mismanagement, waste of series assets, breach of contract and unjust enrichment, as well as

aiding and abetting of it. The Neighbors O&Ds have engaged in a pattern of neglect, failed to

properly oversee both the operations and finances of Series 114 – Eastside, LLC and Series 115 -

Zaragoza, LLC separately from all of the others and failed to have the basic systems in place to

protect the assets of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC. This has

caused material damage to Series 114 – Eastside, LLC’s and Series 115 – Zaragoza, LLC’s

financial position and reputation. Plaintiff has standing to bring this action under Tex. Bus. Org.

Code, §101.463, which applies to Plaintiff and these claims. Both Series 114 – Eastside, LLC

and Series 115 – Zaragoza, LLC are closely held series, thus no pre-suit demand is required.

Further, any pre-suit demand on Neighbors Health System, Inc. or the Neighbors O&Ds would

be a futile act. They are entrenched and marred with conflicts of interest. Their failure to keep

the assets and funds of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC separate and

preserved and subsequent transfer of the funds over an extended period of time is evidence that

they will not take any action against themselves or their colleagues. To remedy the Neighbors

O&Ds and Neighbors Health System, Inc.’s breach of fiduciary duty, Plaintiff brings this action

on behalf of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC to cause Defendants to

account for the damage caused to Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC

and to recover such damages for its benefit.

       30. Plaintiff will adequately and fairly represent the interests of Series 114 – Eastside,

LLC and Series 115 – Zaragoza, LLC in enforcing and prosecuting its rights.

       31. Plaintiff is and was an owner of the Class B non-voting membership interests in

Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC during times relevant to the



                                                14
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 15 of 31




wrongful conduct alleged here, and remains a member of Series 114 – Eastside, LLC and Series

115 – Zaragoza, LLC which were not debtors in the Neighbors Chapter 11 bankruptcy cases. In

this case, justice requires that the Court treat this derivative action as a direct action brought by

Plaintiff, as member, for its own benefit, and that the recoveries be paid directly to Plaintiff.

Tex. Bus. Org. Code, § 101.463.

       32. The manager of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC was

Neighbors Health Services, Inc., which was in turn controlled by the Neighbors O&Ds. Plaintiff

has not made any demand on Neighbors Health System, Inc. or the Neighbors O&Ds to institute

this action because such a demand would be futile, wasteful, and useless. Demand would be

futile for the following reasons:

            a. As a result of their access to and review of internal corporate documents;
               conversations and connections with corporate officers, employees, and directors;
               and attendance at management and Board meetings, each of the defendants knew
               the adverse non-public information regarding the false and misleading financial
               statements;

            b. The Neighbors debtors and Neighbors O&Ds have received substantial monetary
               compensation and other benefits. Accordingly, they are legally incapable of
               disinterestedly and independently considering a demand to commence and
               vigorously prosecute this action;

            c. The Neighbors O&Ds are insider directors of the manager of Series 114 –
               Eastside, LLC and Series 115 – Zaragoza, LLC and their principal professional
               occupation was their employment with the Neighbors debtors, pursuant to which
               they have received substantial monetary compensation and other benefits.
               Accordingly, the Neighbors O&Ds are legally incapable of disinterestedly and
               independently considering a demand to commence and vigorously prosecute this
               action;

            d. The Defendants are entrenched and have multiple conflicts of interest and
               entangling business relationships that preclude them from being disinterested and
               vigorously prosecuting the wrongdoing alleged in this complaint;

            e. The Neighbors O&Ds are not disinterested or independent and served on the
               Board of Series 114 – Eastside, LLC’s and Series 115 – Zaragoza, LLC’s
               manager during the time of the wrongdoing and participated in the wrongs

                                                 15
Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 16 of 31




      complained of here. Pursuant to their specific duties as Board members, each was
      charged with directing the management of Series 114 – Eastside, LLC and Series
      115 – Zaragoza, LLC and their business affairs. Each breached the fiduciary
      duties that they owed to Series 114 – Eastside, LLC and Series 115 – Zaragoza,
      LLC and its members in that they failed to properly supervise Series 114 –
      Eastside, LLC’s and Series 115 – Zaragoza, LLC’s finances and operations, failed
      to protect and preserve the funds of Series 114 – Eastside, LLC and Series 115 -
      Zaragoza, LLC and transferred or allowed the transfer of the funds of Series 114 –
      Eastside, LLC and Series 115 – Zaragoza, LLC. The majority of the directors
      have served on the Board for several years and are, therefore, well aware of Series
      114 – Eastside, LLC’s and Series 115 – Zaragoza, LLC’s finances and operations
      and the transfers and decisions to transfer funds. Yet, the Neighbors O&Ds either
      knew and caused the transfers of funds to be made or ignored the fact that the
      transfers were being made. Further, the Neighbors O&Ds either knew of the
      inflated operations expenses paid to affiliate companies or ignored the fact that
      the payments were being made. Because they abdicated their oversight
      responsibilities, these directors are personally liable for the conduct alleged here.
      Series 114 – Eastside, LLC and Series 115 - Zaragoza, LLC, therefore, cannot
      exercise independent objective judgment in deciding whether to bring this action,
      or whether to vigorously prosecute this action, because its members are interested
      personally in the outcome, as it is their actions that have denuded Series 114 –
      Eastside, LLC and Series 115 – Zaragoza, LLC of millions of dollars in funds and
      assets.

   f. Each of the Neighbors O&Ds knew or directly benefited from the wrongdoing
      alleged in this complaint;

   g. The Neighbors O&Ds participated in efforts to conceal or disguise these wrongs
      from Series 114 – Eastside, LLC’s and Series 115 – Zaragoza, LLC’s members or
      recklessly or negligently disregarded the wrongs alleged in this complaint and are,
      therefore, not disinterested parties;

   h. In order to bring this suit, all of the directors of the manager of Series 114 –
      Eastside, LLC and Series 115 – Zaragoza, LLC and the voting member Neighbors
      Investment would be forced to sue themselves and persons with whom they have
      extensive business and personal entanglements, which they will not do, thus
      excusing demand;

   i. The acts alleged in this complaint constitute violations of the fiduciary duties
      owed by Series 114 – Eastside, LLC’s and Series 115 – Zaragoza, LLC’s
      manager’s officers and directors, and these acts are incapable of ratification;

   j. Each of the Neighbors O&Ds authorized or permitted the issuance and making of
      various of the false and misleading statements, and are principal beneficiaries of
      the wrongdoing alleged here, and thus could not fairly and fully prosecute such a
      suit even if such suit was instituted by them.

                                       16
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 17 of 31




       33. The Neighbors O&Ds and Neighbors Health Services, Inc. have failed and refused to

seek to recover for Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC for any of the

wrongdoing alleged by Plaintiff even though the Neighbors O&Ds and Neighbors Health

System, Inc. knew of the claims and causes of action raised in this complaint.

                           A. Derivative Claim of Breach of Fiduciary Duty,
                    Negligent and Gross Mismanagement, and Abuse of Control

       34. By their actions alleged above, the Neighbors O&Ds and Neighbors Health Services,

Inc. abandoned and abdicated their responsibilities and fiduciary duties with regard to prudently

managing the assets and business of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC

in a manner consistent with the operations of a closely held company. They assumed the

contractual fiduciary duty to Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC under

the Management Agreements entered with those entities. As such they had the duties agreed to

in those Management Agreements, including human resources functions, accounting supervision

and management including tax return preparation, financial planning and forecasting, cash

management, banking and treasury, insurance administration, executive operations management,

marketing, branding, information technology, facilities management, policies and procedure,

licensure, and compliance. The Neighbors O&Ds and Neighbors Health System, Inc. failed to

perform any of these functions for Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC.

Instead, they acted in dereliction of their duties by the following conduct:

       -   entering leases of real property for the Eastside and Zaragoza FEDs at above market

           rates,




                                                 17
      Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 18 of 31




       -   causing the funds of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC to

           be held in bank accounts in the names of NEC Eastside Emergency Center, LP and

           NEC Zaragoza Emergency Center, LP,

       -   causing the limited partnership shares of NEC Eastside Emergency Center, LP and

           NEC Zaragoza Emergency Center, LP owned by Series 114 – Eastside, LLC and

           Series 115 – Zaragoza, LLC to be wrongly collateralized by falsely stating to the

           lenders of the credit facility that they were owned by NHS Emergency Centers, LLC

           or the Gang of Eight as opposed to Series 114 – Eastside, LLC and Series 115 –

           Zaragoza, LLC,

       -   causing the facility fees billed by NEC Eastside Emergency Center, LP and NEC

           Zaragoza Emergency Center, LP to be held and maintained in bank accounts in the

           names of NEC Eastside Emergency Center, LP and NEC Zaragoza Emergency

           Center, LP, and never pushed back to the possession and control of Series 114 –

           Eastside, LLC and Series 115 – Zaragoza, LLC,

       -   causing the physician fees billed by Neighbors Physician Group, PLLC for the

           emergency physician services performed by the physicians at Eastside FED and

           Zaragoza FED to be held and distributed to entities other than Series 114 – Eastside,

           LLC and Series 115 – Zaragoza, LLC,

       -   causing funds belonging to Series 114 – Eastside, LLC and Series 115 – Zaragoza,

           LLC to be transferred to other unprofitable series entities.

The Neighbors O&Ds’ and Neighbors Health System, Inc.’s misconduct alleged above

constituted an abuse of their ability to control and influence Series 114 – Eastside, LLC and

Series 115 - Zaragoza, LLC for which they are legally responsible. They diverted the revenue



                                                18
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 19 of 31




derived from physician billing for Series 114 – Eastside, LLC’s and Series 115 – Zaragoza,

LLC’s emergency physicians away from Series 114 – Eastside, LLC and Series 115 – Zaragoza,

LLC. They caused all cash of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC to be

held by NEC Eastside Emergency Center, LP and NEC Zaragoza Emergency Center, LP and

further caused the revenue to be transferred away to other unprofitable business ventures

controlled by the Gang of Eight. They caused the Eastside and Zaragoza FEDs to pay rent for

the emergency center facilities far above the market rate and profited by the above market lease

individually.

       35. As a result of the misconduct alleged here, the Neighbors O&Ds and Neighbors

Health System, Inc. are liable to Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC.

As a direct and proximate result of Neighbors Health System, Inc.’s and the Neighbors O&Ds’

conduct, Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC have sustained significant

actual and consequential damages, including, but not limited to loss of revenues and lost profits.

Their conduct involved malice and rose to the level of gross negligence and therefore the

Plaintiff on behalf of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC is entitled to

an award of punitive and/or exemplary damages.

                           B. Derivative Claim of Breach of Contract

       36. Neighbors Health System, Inc. had an existing contract with Series 114 – Eastside,

LLC and Series 115 – Zaragoza, LLC in the form of the Management Agreements. Neighbors

Health System, Inc. failed to perform its duties and obligations under the Management

Agreements. Those breaches of the Management Agreements were the direct and proximate

cause of damages to Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC. In particular,

by failing to properly manage the finances of Series 114 – Eastside, LLC and Series 115 –



                                               19
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 20 of 31




Zaragoza, LLC, Neighbors Health System, Inc. caused the loss of revenue and profits to Series

114 – Eastside, LLC and Series 115 – Zaragoza, LLC. The revenue generated by physician

service billing was lost completely. The revenue generally was transferred out of Series 114 –

Eastside, LLC and Series 115 – Zaragoza, LLC and into other series business that were not

profitable. This claim forms a basis, in part, for the proof of claim that has been consolidated

with this adversary proceeding.

                      C. Direct Claim of Negligence and Gross Negligence

       37. The Neighbors O&Ds had a duty to the Plaintiff, as officers and directors of

Neighbors Health System, Inc., to exercise reasonable care in performing their duties in

maintaining and preserving the Plaintiff’s share of profits of Series 114 – Eastside, LLC and

Series 115 – Zaragoza, LLC for distribution and making those distributions to the Plaintiff. The

Neighbors O&Ds breached that duty by failing to segregate, maintain, and preserve the

Plaintiff’s share of profits, transferring Series 114 – Eastside, LLC’s and Series 115 – Zaragoza,

LLC’s revenues to other entities, and allowing all of the physician service fees generated by

Plaintiff to be pocketed by the Gang of Eight. Their breach of their duty of care owed to the

Plaintiff was the proximate direct and consequential cause of harm to the Plaintiff. In particular,

the Plaintiff was damaged by the loss of its initial $1,000,000 investment in Series 114 –

Eastside, LLC and Series 115 – Zaragoza, LLC. Additionally or alternatively, the Plaintiff

suffered loss of its 65% share of net profits of Series 114 – Eastside, LLC and Series 115 –

Zaragoza, LLC calculated on all revenue sources including physician service fees and facility

fees. Further, their misconduct rose to the level of gross negligence. Plaintiff, therefore, seeks

recovery of exemplary and punitive damages.




                                                20
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 21 of 31




                     D. Direct Claim of Fraud and Fraudulent Inducement

       38. The conduct of Dr. Setul Patel and Dr. Paul Alleyne constitutes common law fraud.

Dr. Setul Patel and Dr. Paul Alleyne made false statements and representations to the Plaintiff

knowing that the statements and representations were false at the time they made those

statements and representations. In particular, these defendants represented:

           •   The business, operations, and finances of the series entities the Plaintiff was

               investing in would be maintained separate from other series established by NHS

               Emergency Centers, LLC.

           •   The business, operations, and finances of the series entities the Plaintiff was

               investing in would be managed by Neighbors Health System, Inc. under a

               management and administrative services agreement.

           •   The leasehold, improvements, and equipment of the El Paso FEDs would be

               maintained in limited partnerships and 99% of the limited partnership interests in

               those limited partnerships would be issued to the series entities the Plaintiff was

               investing in.

           •   The revenue generated from facility fees would be billed by the manager but the

               revenue from those facility fees would be pushed into the series through the

               series’ ownership of those limited partnerships, and the Plaintiff’s share of net

               profits of the series would be calculated including those facility fee revenues.

           •   The revenue generated from physician service fees would be billed by the

               manager and the revenue from the physician service fees would be pushed into

               the series that the Plaintiff was investing in, and the Plaintiff’s share of net profits




                                                 21
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 22 of 31




               of the series would be calculated including those revenues generated from the

               physician service fee.

           •   The funds of the series the Plaintiff was investing in would be maintained

               separately and safeguarded, and the Plaintiff’s share of these net profits would be

               calculated from net revenues generated from physician service fee billing and

               facility fee billing and distributed to Plaintiff.

Dr. Paul Alleyne and Dr. Setul Patel made these statements knowing that they were false. They

made the false statements and representations for the purpose of inducing the Plaintiff into

purchasing Class B membership interests in Series 114 – Eastside, LLC and Series 115 –

Zaragoza, LLC and devoting all its physician members to operation of the Eastside and Zaragoza

FEDs. The Plaintiff relied on these false statements and representations to its detriment and as a

direct and proximate result suffered damages, which the Plaintiff now seeks to recover.

       39. The Plaintiff suffered actual damages in the form of the $1,000,000 paid for the

membership interests in Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC.

Additionally or alternatively, the Plaintiff also suffered actual damages in the form of 65% of the

net profits of those series. The Plaintiff is entitled to recover “benefit of the bargain” damages,

or what the Plaintiff would have received if the venture had been as represented. The benefit of

the bargain as represented would have produced a share of 65% of the net profits from the

revenue generated by physician service fee billing and facility fee billing at the Eastside and

Zaragoza FEDs. Additionally or alternatively, the Plaintiff seeks as damages its lost opportunity

to have engaged and profited from its own FEDs. Finally, the Plaintiff seeks exemplary and/or

punitive damages, as this conduct was fraudulent and with malice.




                                                  22
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 23 of 31




       40. Each of the Neighbors O&Ds are liable to the Plaintiff for fraud by omission. Each

of the Neighbors O&Ds omitted to disclose material information and facts to the Plaintiff

knowing that the omitted information was material at the time it was omitted. In particular, the

Neighbors O&Ds knew, and failed to disclose to the Plaintiff:

       -   that the business, operations, and finances of the series entities the Plaintiff was

           investing in would not be maintained separate from other series established by NHS

           Emergency Centers, LLC.

       -   that the business, operations, and finances of the series entities the Plaintiff was

           investing in would not actually be managed by Neighbors Health System, Inc. despite

           the existence of a management and administrative services agreement.

       -   that the leasehold, improvements, and equipment of the El Paso FEDs would be

           maintained in limited partnerships, but that their 99% ownership of the limited

           partnership interests in those limited partnerships would later, unbeknownst to the

           Plaintiff, be reassigned to NHS Emergency Centers, LLC (in order to secure the

           credit facility) as opposed to the series entities the Plaintiff was investing in.

       -   that the revenue generated from physician service fees and facility fees would not be

           maintained in a bank account in the names of the series entities the Plaintiff was

           investing in and would never be maintained separately and safeguarded for the series

           entities.

       -   that the revenue generated by the physician service fees billed through Neighbors

           Health System, Inc. would not be distributed to the series entities the Plaintiff was

           investing in and would never be included in the calculation of the Plaintiff’s share of

           net profit of the series it was investing in.



                                                  23
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 24 of 31




       -   that the funds of the series entities the Plaintiff was investing in would be transferred

           to other series entities at the discretion of the Neighbors O&Ds and for the sole

           benefit of the Neighbors O&Ds to shore up other businesses whose operations were

           losing money and not profitable.

       41. The Neighbors O&Ds omitted the material facts in order to induce the Plaintiff into

investing in Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC and into devoting all of

its physician investors’ work and time into providing emergency physician services at the

Eastside and Zaragoza FEDs.        The Plaintiff relied on the information as presented with

omissions to its detriment and as a direct and proximate result suffered harm, which it now seeks

to recover. The Plaintiff suffered actual damages in the form of the $1,000,000 paid for the

membership interests in Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC.

Additionally or alternatively, the Plaintiff suffered actual damages in the form of 65% of the net

profits of those series. The Plaintiff is entitled to recover “benefit of the bargain” damages, or

what the Plaintiff would have received if the venture had been as represented. The benefit of the

bargain as represented would have produced a share of 65% of the net profits from the revenue

generated by physician billing and facility billing at the Eastside and Zaragoza FEDs.

Additionally or alternatively, the Plaintiff seeks as damages its lost opportunity to have engaged

in its own FEDs and the profits it would have made in such opportunity. Finally, the Plaintiff

seeks exemplary and/or punitive damages, as this conduct was fraudulent and with malice.

       E. Direct Claims for Conspiracy and Aiding and Abetting Common Law Fraud

       42. The conduct of the Neighbors O&D constitutes a conspiracy and/or aiding and

abetting common law and fraud. The Defendants all reached an agreement to assist with the

fraud. All the Neighbors O&Ds knew the pitch of false representations that Dr. Setul Patel and



                                                24
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 25 of 31




Dr. Paul Alleyne were making to Plaintiff in order to induce Plaintiff into investing as a Class B

member of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC. The Neighbors O&Ds

agreed to support and assist with this pitch of false representations. The damage suffered by

Plaintiff are the same as those alleged above from fraud and fraud by omission.

                      F. Direct Claims for Negligent Misrepresentations

       43. Dr. Setul Patel and Dr. Paul Alleyne, in their capacity as officers and directors, had a

duty to exercise reasonable care in making their statements and representations and in having

their agents make their statements and representations to Plaintiff in connection with the sale of

the membership interests of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC to

Plaintiff and in connection with maintaining and preserving the Plaintiff’s share of profits in

those entities. Dr. Setul Patel and Dr. Paul Alleyne failed to exercise that care in making

statements and representations that were false or misleading when they knew or should have

known that Plaintiff was relying on these statements and representations.             They made

representations to the Plaintiff that they knew or had reason to know were false and/or

misleading. In particular, Dr. Setul Patel and Dr. Paul Alleyne represented to the Plaintiff that

the finances of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC would be maintained

separate and apart from the other series, and so long as Series 114 – Eastside, LLC and Series

115 – Zaragoza, LLC were profitable, that profits would be distributed quarterly to Plaintiff

according to its ownership interest. Dr. Setul Patel and Dr. Paul Alleyne knew that the assets of

Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC would be pledged as collateral to

secure the credit facility and that they would cause funds of Series 114 – Eastside, LLC and

Series 115 – Zaragoza, LLC to be transferred to the unprofitable business ventures controlled by

the Neighbors O&Ds. They also knew that they would never cause Neighbors Health System,



                                               25
        Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 26 of 31




Inc. to exercise its management duties for Series 114 – Eastside, LLC and Series 115 – Zaragoza,

LLC and knew that it would not include the revenue generated from the physician service fees in

the calculation of Plaintiff’s share of net profits from the operation of the Eastside and Zaragoza

FEDs.

        44. As a direct consequence and proximate result of the acts of Dr. Setul Patel and Dr.

Paul Alleyne, the Plaintiff has been damaged. The Plaintiff paid a total of $1,000,000 for their

membership interests in Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC, which they

would not have paid but for the misrepresentations and false statements by these defendants.

Further, Plaintiff devoted its physician members to the venture as a result of the

misrepresentations and false statements. Had Plaintiff not done so, Plaintiff could have entered

into another emergency center venture and derived the profit from another venture. Finally, the

Plaintiff lost its 65% share of net profits from the operation of the Eastside and Zaragoza FEDs.

Their conduct also rises to the level of gross negligence. Therefore, Plaintiff seeks recovery of

exemplary and punitive damages.

                          F. Direct Claim of Violations of Securities Act

        45. The Neighbors O&Ds are liable as control persons of NHS Emergency Centers, LLC

for violations of Tex. Rev. Civ. Stat. Ann., § 581-33A(2). The Neighbors O&Ds were all

persons who controlled NHS Emergency Centers, LLC, which was the seller of the securities in

Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC to Plaintiff.          NHS Emergency

Centers, LLC and the Neighbors O&Ds, in their capacity as officers and directors of Neighbors

Health System, Inc., the member and manager of NHS Emergency Centers, LLC, offered and

sold securities of Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC to Plaintiff by

means of an untrue statement of a material fact or an omission to state a material fact necessary



                                                26
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 27 of 31




in order to make the statements made, in the light of the circumstances under which they are

made, not misleading.

       46. In particular, NHS Emergency represented to the Plaintiff that the finances of Series

114 – Eastside, LLC and Series 115 – Zaragoza, LLC would be maintained separate and apart

from the other series emergency centers of NHS Emergency Centers, LLC, and so long as Series

114 – Eastside, LLC and Series 115 – Zaragoza, LLC were profitable, that the quarterly profits

would be distributed to Plaintiff according to its ownership interest. NHS Emergency Centers,

LLC knew that NHS Emergency Centers, LLC, through its control by way of the Neighbors

O&Ds, in their capacity as officers and directors of NHS Emergency Centers, LLC and

Neighbors Health Service, Inc., would cause operating funds of Series 114 - Eastside and Series

115 - Zaragoza to be transferred to the unprofitable business ventures. NHS Emergency Centers,

LLC failed to state to Plaintiff that Neighbors Health System, Inc. would transfer funds from

Series 114 – Eastside, LLC and/or Series 115 – Zaragoza, LLC to other unprofitable business

ventures in order to keep them from failing as businesses. Further, they represented to the

Plaintiff that Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC would own 99% of the

limited partnership interests of NEC Eastside Emergency Center, LP and NEC Emergency

Center Zaragoza, LP, which would own the leasehold, improvements and equipment and

generate revenues from the facility fees which would in turn be distributed to Plaintiff as an

owner of membership interests in Series 114 – Eastside, LLC and Series 115 – Zaragoza, LLC.

These were material facts that were necessary in order to make the statements made, in the light

of the circumstances under which they were made by NHS Emergency Centers, LLC, not

misleading.




                                              27
       Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 28 of 31




       47. The Neighbors O&Ds are liable for this violation of the Texas Securities Act, section

33A(2), as control persons of NHS Emergency Centers, LLC under section 33F. As actual

damages under section 33D of the Texas Securities Act, the Plaintiff is entitled to, and now

seeks, the $1,000,000 consideration it paid for the securities plus interest at the lawful rate.

                                                  V.

                                           Jury Demand

       48. The Plaintiff demands a trial by jury as to all issues in this case.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, INFINITY EMERGENCY

MANAGEMENT GROUP, LLC, Individually and as Class B Non-Voting Members on behalf of

NHS Emergency Centers, LLC Series 114 – Eastside and NHS Emergency Centers, LLC Series

115 – Zaragoza, prays that after trial it be awarded judgment as follows:

       1. Actual damages, including direct and consequential damages and “benefit of the

           bargain” damages;

       2. Statutory damages;

       3. Exemplary or punitive damages;

       4. Reasonable and necessary attorney’s fees;

       5. Prejudgment and post-judgment interest as allowed by law; and

       6. Costs of court.




                                                  28
Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 29 of 31




                             Respectfully submitted,

                             WAUSON | PROBUS

                             By: ___/s/ Matthew B. Probus___
                                    Matthew B. Probus
                                    TBA# 16341200
                                    Fed. I.D. # 10915
                                    mbprobus@w-plaw.com
                                    John Wesley Wauson
                                    TBA # 20988200
                                    Fed. I.D. # 1866
                                    jwwauson@w-plaw.com

                             One Sugar Creek Center Blvd., Suite 880
                             Sugar Land, Texas 77478
                             (281) 242-0303 (Telephone)
                             (281) 242-0306 (Facsimile)

                             ATTORNEYS FOR PLAINTIFF,
                             INFINITY EMERGENCY MANAGEMENT
                             GROUP, LLC




                               29
      Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 30 of 31




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been forwarded by
electronic delivery through the ECF/PACER system and via United States regular mail, first
class postage prepaid, to the parties listed below on this the 17th day of February, 2020:

       Cliff Walston
       Walston Bowlin, LLP
       4299 San Felipe Street, Suite 300
       Houston, Texas 77027
       cliff@walstonbowlin.com

       Staton M Childers
       Adams and Reese, LLP
       LyondellBasell Tower
       1221 McKinney, Suite 4400
       Houston, Texas 77010
       Staton.childers@arlaw.com

       Paul D Flack
       Pratt and Flack LLP
       1331 Lamar Street, Suite 1250
       Houston, TX 77010
       pflack@prattflack.com

       Jarrod Martin
       McDowell Hetherington LLP
       1001 Fannin Street Suite 2700
       Houston, TX 77002
       Jarrod.Martin@mhllp.com

       Millard A Johnson
       Johnson DeLuca Kennedy & Kurisky, P.C.
       1221 Lamar, Suite 1000
       Houston, TX 77010
       mjohnson@jdkglaw.com

       James G Munisteri
       Foley Gardere
       1000 Louisiana, Suite 2000
       Houston, TX 77002
       jmunisteri@foley.com




                                            30
Case 18-03276 Document 80 Filed in TXSB on 02/17/20 Page 31 of 31




Christina Minshew Lewis
Moyer Patton
11767 Katy Freeway, Suite 990
Houston, TX 77079
clewis@moyerpatton.com


                                     __/s/ Matthew Probus_____
                                     Matthew Probus




                                31
